***Text Omitted and Filed Separately with the Commission

Confidential Treatment Requested

Under 17 C.F.R. Sec. 200.80(b)(4),

200.83 and 240.24b-2

 

Amendment #A01 To

Depot Repair Services Agreement

Between

Exabyte Corporation

and

Teleplan Service Logistics, Inc.,

With reference to the Depot Repair Services Agreement dated June 27, 2003 (the
“Agreement”), Exabyte Corporation (“Exabyte”) and Teleplan Service Logistics,
Inc., (“Teleplan”) expressly agree to the following amendment which will become
effective on the date last signed below.

Exabyte and Teleplan hereby amend the Agreement as follows:

1.

Modify Section 2.1 Depot Repair Services as follows:

Depot Repair Services

Exabyte shall engage Teleplan as an independent contractor to perform Depot
Repair Services as further described in the Statement of Work in Exhibit A.
[...***...] As further described herein, Exabyte shall make available to
Teleplan certain assets necessary to perform the Repair Services, including,
test and repair equipment, software licenses, know-how, vendor lists, swap pool
inventory, and other commercial or proprietary information associated with the
repair of Exabyte Products.         Additionally, as of the Effective Date of
this Agreement, Exabyte will provide to Teleplan the then-current and most
comprehensive customer list available of its installed-hardware customers.
Teleplan shall faithfully perform the Depot Repair Services at: (i) Teleplan’s
facility in Mexicali, Mexico or, (ii) one or more repair facilities to be
established and designated by Teleplan and approved by Exabyte. Such Depot
Repair Services shall be performed pursuant to the terms and conditions of this
Agreement, its appendixes, attachments and exhibits.

2.

Modify Section 2.4, second paragraph and add third paragraph as follows:

Teleplan will hold an accounts payable note due Exabyte for the remaining
Service Parts Inventory (in excess of three months usage). The parties agree
that the price to Teleplan for remaining Service Parts Inventory, which Exabyte
valued at [...***...] million, shall be $[...***...] million. Delivery shall be
as set forth above. The parties agree the note is to be paid in full within
twenty-four (24) months, in equal monthly payments from the Effective Date of
this Agreement. In the event Teleplan’s run rate of consumption for the Service
Parts Inventory is less that expected, the parties will mutually agree upon the
payment amount and/or method of the bill back, if any, and the disposition of
the remaining Service Parts Inventory.

*Confidential Treatment Requested

 

 

1

 


--------------------------------------------------------------------------------



 

 

If Teleplan determines that portions of the remaining Service Parts inventory do
not meet the requirements of Justified Material (as defined below), Teleplan
shall hold any such non-Justified Material in consignment. Any consigned
material must be inventoried and stored in a secured location. Upon Teleplan
consuming any consigned material for its use hereunder, Teleplan will revert the
applicable payment to Exabyte in accordance with Section 5.2., Offset. Justified
Material shall mean those service parts Teleplan reasonable expects to use in
the course of performing Repair Services hereunder. For consigned material that
is held at Teleplan that does not meet the definition of Justified Material, the
parties will mutually agree upon the disposition (including storage or disposal
fees when applicable) of such material within sixty (60) days from the date of
this Amendment.

3.

Add the following as a last sentence to Section 3.1 Depot Repair Services and
Exabyte Customers:

With the exception of Teleplan’s current customers and the products Teleplan
currently repairs for them, a list of which will be provided to Exabyte, as of
the Effective Date of this Amendment, Teleplan agrees to repair or refurbish
Exabyte Products solely for Exabyte. Any exceptions will be agreed to by the
authorized representatives of each party.

Consigned Swap Pool Inventory shall be used exclusively by Teleplan for
Exabyte’s sole benefit hereunder. Any exceptions will be agreed to by the
authorized representatives of each party.

4

5.1.2 Non-Warranty Services

The parties acknowledge and agree that (1) Exabyte has delegated its performance
of Depot Repair Services to Teleplan and that Exabyte is relying upon Teleplan
as the provider of such Depot Repair Services and (2) payment of royalties shall
be due to Teleplan upon Exabyte billing the customers for non-warranty work in
accordance with 5.1.2.1 below.

5.1.2.1

Royalty for Non-Warranty Services

Exabyte shall pay Teleplan a royalty (Net [...***...] terms) on all Non-Warranty
Services based upon the difference between (A) the actual price billed and
received by Exabyte to the Non-Warranty Customer and (B) the fees for the
services set forth on Appendix 1. For the first year from the Effective Date of
this Agreement, the parties will equally share (with each party receiving 50%).
For years 2 and beyond, Exabyte shall receive the entire royalty unless volumes,
business conditions and/or IW and OOW mix change such that Teleplan must extend
the royalty sharing period into year 2 up to the royalty revenue received by
Teleplan in the amount of $[...***...] is realized as per the original forecast.

Payments shall occur in accordance with Section 5.2 Offset.

5.

Add as a second paragraph to Section 5.4, Taxes the following:

In the event Exabyte has any tax-exempt certificates from its end-users, Exabyte
will provide such information to Teleplan when Exabyte transmits the RMA
information to Teleplan.

*Confidential Treatment Requested

 



 

2

 


--------------------------------------------------------------------------------



 

 

Add as Section 5.7, Continuous Improvement

As of the date of this Amendment, Exabyte is deploying the Six Sigma
methodology. As such, it is expected that improvement opportunities will
identified that will positively impact both parties. Teleplan agrees to work
with Exabyte in these improvement activities. If these improvements result in
significant cost reduction opportunities (defined as monthly savings of
$10,000.00 or more) as agreed upon by the parties, Teleplan agrees to adjust
pricing by 50% of the shared savings after cut-in date of the changes, and
realization of the savings begins. Any additional price adjustments will be upon
mutual agreement of the parties.

7.

For clarification purposes, the second paragraph of 6.1, Renewal shall be
numbered as 6.1.1 Renewal.

8.      The Statement of Work dated June 27, 2003 is deleted in its entirety and
replaced by Statement of Work dated October 1, 2004 attached hereto.

9.

APPENDIX NO. 1, Unit Pricing Matrix shall be amended as attached.

10.

APPENDIX NO. 6, Reports shall be amended as attached.

 

Nothing herein, except as specifically amended herein, is intended to and shall
not be construed to render ineffective or otherwise change any section,
provision or term of this Agreement.

 

Exabyte Corporation

Teleplan Service Logistics, Inc.,

 

 

 

 

 

 

 

 

By:

 

By:

 

 

Tom Ward

 

 

 

 

 

 

Title:

President & CEO

Title:

Business Unit Manager

 

 

 

 

 

 

 

 

Date:

 

Date:

 

 

 

 

3

 

 

 